Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-15-00766-CV

           STATE FARM COUNTY MUTUAL INSURANCE COMPANY OF TEXAS,
                                 Appellant

                                                 v.

                                      Liliana DIAZ-MOORE,
                                              Appellee

                     From the 166th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2015-CI-04661
                            Honorable Karen H. Pozza, Judge Presiding

                       SUPPLEMENTAL OPINION ON MOTION FOR REHEARING

Opinion by:       Rebeca C. Martinez, Justice

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: November 23, 2016

MOTION FOR REHEARING DENIED

           Appellee Liliana Diaz-Moore has filed a motion for rehearing challenging this court’s

disposition of the issues raised on appeal and requesting that this court clarify the scope of our

remand. The motion for rehearing is denied; however, to the extent necessary given existing Texas

Supreme Court precedent defining the scope of a remand in this context, this court’s judgment is

clarified to limit the scope of the remand to a remand for a new trial on the issue of unliquidated

damages. See Holt Atherton Indus., Inc. v. Heine, 835 S.W.2d 80, 86 (Tex. 1992) (noting
                                                                                  04-15-00766-CV


appropriate disposition when an appellate court sustains a no evidence point after an uncontested

hearing on unliquidated damages following a no-answer default judgment is a remand for a new

trial on the issue of unliquidated damages); Trenton v. Hammitt, No. 04-10-00316-CV, 2010 WL
5545423, at *3 (Tex. App.—San Antonio Dec. 29, 2010, no pet.) (mem. op.) (same). This court’s

opinion of October 26, 2016, remains unchanged.

                                                Rebeca C. Martinez, Justice




                                              -2-